I concur in the majority judgment and opinion with regard to the first assignment of error. I also concur in the majority judgment insofar as it sustains the second assignment of error and remands this action for further consideration. However, I do so on the basis that my review of the transcript shows no indication that the lower court ever inquired as to whether the fines imposed below "exceeds the amount which the offender is or will be able to pay * * * without undue hardship to himself or his dependents," as required by R.C. 2929.22(F).